Citation Nr: 0011621	
Decision Date: 05/03/00    Archive Date: 05/09/00

DOCKET NO.  98-00 539A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an increased disability rating for 
residuals of gunshot wound to the left leg, Muscle Group XII, 
with fractured tibia and muscle herniation, currently 
evaluated as 30 percent disabling, to include entitlement to 
an extra-schedular evaluation.

2.  Entitlement to an increased disability rating for 
residual deformity of left index finger with ankylosis, 
currently evaluated as 10 percent disabling, to include 
entitlement to an extra-schedular evaluation.

3.  Entitlement to service connection for cardiovascular 
disorders, hypertension, arteriosclerosis, and a bilateral 
eye disability as secondary to service-connected residuals of 
gunshot wound to the left leg.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1944 to 
December 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada, which denied the above claims. 

By memorandum dated in May 1998, the Acting Chairman of the 
Board ruled favorably on the Board's own motion to advance 
this case on the docket because of administrative error that 
resulted in significant delay in docketing the appeal.  See 
38 C.F.R. § 20.900(c) (1999).

In his substantive appeal, the veteran raised the issue of 
entitlement to extra-schedular disability ratings pursuant to 
38 C.F.R. § 3.321(b) for his left leg and left index finger 
disorders.  In the September 1997 supplemental statement of 
the case and Hearing Officer's decision, the RO considered 
these issues.  The question of an extraschedular rating is a 
component of the veteran's claims for increased ratings.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); see also VAOPGCPREC 
6-96.  Therefore, the left leg and left index finger claims 
before the Board have been recharacterized as shown above in 
order to include this issue.


FINDINGS OF FACT

1.  The veteran's claims for increased ratings for his 
service-connected left leg and left index finger disorders 
are plausible, and the RO has obtained sufficient evidence 
for correct disposition of these claims.

2.  The veteran is currently receiving the maximum rating 
provided for residuals of injury to Muscle Group XII. 

3.  The veteran is currently receiving the maximum rating 
provided for ankylosis of the index finger.

4.  The veteran's left leg and left index finger disorders do 
not present an exceptional or unusual disability picture.

5.  There is no medical evidence of a nexus, or link, between 
the veteran's current cardiovascular disorders, hypertension, 
arteriosclerosis, and a bilateral eye disability and his 
service-connected residuals of gunshot wound to the left leg, 
and the claims for service connection are not plausible.


CONCLUSIONS OF LAW

1.  The veteran's claims for increased disability ratings for 
his service-connected left leg and left index finger 
disorders are well grounded, and VA has satisfied its duty to 
assist him in developing facts pertinent to these claims.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103 (1999).

2.  There is no legal basis for a schedular evaluation in 
excess of 30 percent for residuals of gunshot wound to the 
left leg, Muscle Group XII, with fractured tibia and muscle 
herniation.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.27, 4.40, 4.56, and 4.73, Diagnostic 
Code 5326-5312 (1999).

3.  There is no legal basis for a schedular evaluation in 
excess of 10 percent for residual deformity of left index 
finger with ankylosis.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, and 4.71a, Diagnostic Code 
5225 (1999).

4.  The evidence does not warrant further referral for 
consideration of an extraschedular rating for the veteran's 
left leg or left index finger disorders.  38 C.F.R. 
§ 3.321(b)(1) (1999).

5.  The claims for service connection for cardiovascular 
disorders, hypertension, arteriosclerosis, and a bilateral 
eye disability as secondary to service-connected residuals of 
gunshot wound to the left leg are not well grounded, and 
there is no statutory duty to assist the veteran in 
developing facts pertinent to these claims.  38 U.S.C.A. 
§ 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all the evidence of record, which 
consists of the veteran's service medical records; his 
contentions, including those raised at a personal hearing in 
1997; reports of VA examinations conducted in 1946, 1949, 
1996, and 1997; private medical records from the Nevada 
Surgical Group and Avignon Hospital Center; and VA medical 
records for outpatient treatment from 1995 to 1997.  The 
evidence pertinent to each issue is discussed below.

A.  Increased rating claims

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  A claim 
for an increased disability rating is well grounded if the 
claimant alleges that a service-connected condition has 
worsened.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  The veteran has complained of increased symptoms 
from his left leg and left index finger disorders; therefore, 
his claims are well grounded.

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1999).  The duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there 
is a well-grounded claim for an increase, but the medical 
evidence is not adequate for rating purposes, an examination 
will be authorized.  38 C.F.R. § 3.326(a) (1999).  
Reexamination will be requested whenever VA determines that 
there is a need to verify either the continued existence or 
the current severity of a disability.  38 C.F.R. § 3.327(a) 
(1999).  Generally, reexaminations are required if it is 
likely that a disability has improved, if the evidence 
indicates that there has been a material change in a 
disability, or if the current rating may be incorrect.  Id.

In this case, the RO provided the veteran appropriate VA 
examinations in 1996 and 1997.  There is no indication in the 
record of any private treatment records that the RO failed to 
obtain.  Although the veteran testified in 1997 that he 
receives periodic (apparently twice a year) treatment at the 
VA Medical Center, there is sufficient evidence to rate the 
service-connected disabilities fairly.  There is no 
indication that additional VA records would provide any 
information other than that contained in the prior VA or 
private medical records.  There is no objective evidence 
indicating that there has been a material change in the 
severity of the veteran's service-connected left leg or left 
index finger disorders since he was last examined.  
Accordingly, in the circumstances of this case, no further 
assistance to the veteran is required to comply with the duty 
to assist mandated by 38 U.S.C.A. § 5107(a).  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990); Littke v. Derwinski, 1 Vet. 
App. 90 (1990).

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 1991).  Evaluation of 
a service-connected disorder requires a review of the 
veteran's entire medical history regarding that disorder.  
38 C.F.R. §§ 4.1 and 4.2 (1999).  For a claim for an 
increased rating, the primary concern is the current level of 
disability.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  
 
It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (1999), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3 (1999).  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).  

1.  Left leg condition

a.  Schedular evaluation

The veteran is evaluated under 38 C.F.R. § 4.73, Diagnostic 
Code 5326-5312, at 30 percent.  The hyphenated diagnostic 
code in this case indicated that injury to Muscle Group XII 
under Diagnostic Code 5312 is the service-connected disorder, 
and extensive muscle hernia under Diagnostic Code 5326 is a 
residual condition.  See 38 C.F.R. § 4.27 (1999). 

During the pendency of this appeal, regulatory changes 
amended the VA Schedule for Rating Disabilities, 38 C.F.R. 
§ Part 4 (1996), including the rating criteria for evaluating 
muscle injuries.  This amendment was effective July 3, 1997.  
See 62 Fed. Reg. 30235 through 30240 (June 3, 1997).  When a 
law or regulation changes after a claim has been filed but 
before the administrative appeal process has been concluded, 
VA must apply the regulatory version that is more favorable 
to the veteran.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  Therefore, the Board must evaluate the veteran's 
claim for an increased rating from July 3, 1997, under both 
the old criteria in the VA Schedule for Rating Disabilities 
and the current regulations in order to ascertain which 
version is most favorable to his claim, if indeed one is more 
favorable than the other.

The new regulations were not in effect when the 1996 rating 
decision was made, but the RO did consider the new 
regulations in the September 1997 supplemental statement of 
the case.  The veteran is, therefore, not prejudiced by the 
Board's consideration of the new regulations.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Moreover, the amended 
regulations did not result in any substantive changes.  
Essentially, the old and new regulations for evaluating 
muscle disorders are identical.  See 38 C.F.R. § 4.73, 
Diagnostic Code 5312 (1996); 38 C.F.R. § 4.73, Diagnostic 
Code 5312 (1999).  The provision describing the severity of 
muscle disability (i.e., slight, moderate, moderately severe, 
and severe) also remained essentially unchanged in the new 
regulations.  See 38 C.F.R. § 4.56 (1996); 38 C.F.R. § 4.56 
(1999).  In this case, neither rating criteria can be more 
favorable to the veteran's claim since the criteria are 
identical.

Diagnostic Code 5326 provides a single 10 percent disability 
rating for extensive muscle herniation if there is no other 
injury to the muscle.  Diagnostic Code 5312 applies to 
residuals of injury to Muscle Group XII (anterior muscles of 
the leg).  The function of these muscles is dorsiflexion of 
the leg, extension of the toes, and stabilization of the arch 
of the foot.  A zero percent disability rating is provided 
for a slight disability, a 10 percent disability rating for a 
moderate disability, a 20 percent disability rating for a 
moderately severe disability, and a 30 percent disability 
rating for a severe disability.  

The veteran is already receiving the maximum evaluation under 
the applicable diagnostic criteria.  Under Diagnostic Code 
5312, the maximum disability rating is 30 percent for 
residuals of a severe injury to Muscle Group XII.  The 
cardinal signs and symptoms of muscle disability are loss of 
power, weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.  
38 C.F.R. § 4.56(c) (1999).  Severe disability requires 
ragged, depressed and adherent scars; loss of deep fascia or 
muscle substance or soft flabby muscles in the wound area; 
and severe impairment on tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side.  38 C.F.R. § 4.56(d)(4) (1999).  If 
present, the following are also signs of severe muscle 
disability:  (a) x-ray evidence of minute multiple scattered 
foreign bodies; (b) adhesion of the scar; (c) diminished 
muscle excitability on electrodiagnostic tests; (d) visible 
or measurable atrophy; (e) adaptive contraction of an 
opposing group of muscles; (f) atrophy of muscle groups not 
in the track of the missile; or (g) induration or atrophy of 
an entire muscle following simple piercing by a projectile.  
Id.

The Board must also consider the extent of functional loss.  
Functional loss contemplates the inability of the body to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance, and 
must be manifested by adequate evidence of disabling 
pathology, especially when it is due to pain.  38 C.F.R. § 
4.40 (1999).  There is no doubt that the veteran has marked 
functional impairment as a result of the gunshot wound to the 
left leg.  However, 30 percent is the maximum evaluation 
available under Diagnostic Code 5312.  Regulations concerning 
functional loss are not applicable where a disability is 
rated at the maximum level provided by the diagnostic code 
under which it is rated, as is the veteran's situation.  See 
VAOPGCPREC 36-97 (holding that consideration must be given to 
the extent of disability under 38 C.F.R. §§ 4.40 and 4.45 
"when a veteran has received less than the maximum 
evaluation" under Diagnostic Code 5293); see also Johnston 
v. Brown, 10 Vet. App. 80, 85 (1997) (Court concluded that 
remand for the Board to consider functional loss due to pain 
was not appropriate where the claimant was already receiving 
the maximum disability rating available for limitation of 
motion); Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997) 
(although the Board is required to consider the effect of the 
veteran's pain when making a rating determination, the rating 
schedule does not require a separate rating for pain).  
Therefore, an increased disability rating based on functional 
loss is not available in this case.

Although the Board sympathizes with the veteran's 
difficulties due to his residuals of the gunshot wound to the 
left leg, the Board is constrained to abide by VA 
regulations.  The Secretary has determined that the maximum 
disability rating for a severe level of disability from 
injury to Muscle Group XII is 30 percent, and this evaluation 
encompasses a level of compensation for persistent and severe 
symptoms due to this disorder, any functional loss that would 
result from this disorder, and for any impairment in earning 
capacity due to these symptoms and functional loss.  There is 
no higher schedular evaluation under this Diagnostic Code.  
There are no other diagnostic codes potentially applicable to 
the veteran's service-connected disorder.  The preponderance 
of the evidence being against the claim for an increased 
evaluation, the benefit of the doubt rule is not for 
application.

b.  Extra-schedular evaluation

As noted above, the veteran raised the issue of entitlement 
to an extra-schedular rating for this condition in his 
substantive appeal.  In exceptional cases where schedular 
evaluations are found to be inadequate, the RO may refer a 
claim to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, for consideration of "an 
extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities."  38 C.F.R. § 
3.321(b)(1) (1999).  "The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards."  Id.  

While the Board does not have the authority to grant an 
extra-schedular evaluation in the first instance, it does 
have the jurisdiction to address the issue when the veteran 
or his representative has raised it, and it is not precluded 
from reviewing an RO determination that referral is not 
warranted and confirming that decision.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996).  Because the veteran has asserted that an 
extra-schedular evaluation pursuant to 38 C.F.R. § 3.321 is 
warranted, the Board will consider whether this regulation is 
applicable.  See VAOPGCPREC 6-96; Floyd, 9 Vet. App. at 95 
(Board may consider whether referral to "appropriate first-
line officials" for extra-schedular rating is required); see 
also Bagwell v. Brown, 9 Vet. App. 337, 339 (1996) (BVA may 
affirm an RO conclusion that a claim does not meet the 
criteria for submission pursuant to 38 C.F.R. § 3.321(b)(1) 
or reach such a conclusion on its own).  

The veteran is not prejudiced by the Board's consideration of 
this issue because "if the appellant has raised an argument 
or asserted the applicability of a law . . ., it is unlikely 
that the appellant could be prejudiced if the Board proceeds 
to decision on the matter raised."  VAOPGCPREC 16-92 at 7-8 
(O.G.C. Prec. 16-92); see also Bagwell, 9 Vet. App. 337.  
Moreover, the RO considered whether such referral was 
warranted, and the supplement statement of the case in 
September 1997 informed the veteran of the pertinent law and 
regulations.  Accordingly, the veteran has had notice of the 
RO's action and of the applicable laws and regulations and 
has had an opportunity to present argument with respect to 
this issue.  See Bernard, 4 Vet. App. at 394.

There is no evidence indicating that the veteran has an 
"exceptional or unusual" left leg disability.  In fact, his 
level of impairment accurately matches that described in the 
rating schedule for severe injuries to Muscle Group XII.  He 
does not have any symptoms or impairment not contemplated by 
the rating schedule.  He has not required any periods of 
hospitalization for this disorder, nor has he required any 
extensive outpatient treatment for this particular condition.  
There is no evidence in the claims file to suggest marked 
interference with employment as a result of the service-
connected left leg disorder that is in any way unusual or 
exceptional, such that the schedular criteria do not address 
it.  In fact, despite the in-service injury to the left leg, 
the veteran was able to work productively and gainfully for 
many decades.  It is significant that the veteran has other 
disabling conditions, such as diffuse vascular disease, that 
clearly affect his functional capabilities, and he did not 
require assistance ambulating until he developed those 
conditions.  In other words, the medical evidence suggests 
that the severity of the veteran's service-connected left leg 
disorder has been stable for many years, and it was not until 
he developed other conditions that he experienced an 
increased level of functional impairment. 

The Board therefore agrees with the RO's conclusion that 
referral for extra-schedular consideration is not warranted 
in this case.  In the absence of any evidence that reflects 
that this disability is exceptional or unusual such that the 
regular schedular criteria are inadequate to rate it, 
referral for consideration of an extra-schedular rating is 
not in order.

2.  Left index finger condition

a.  Schedular evaluation

The veteran is evaluated under 38 C.F.R. § 4.71a, Diagnostic 
Code 5225, at 10 percent.  Diagnostic Code 5225 provides a 10 
percent disability rating for either favorable or unfavorable 
ankylosis of the index finger.  The veteran is already 
receiving the maximum evaluation.  As indicated above, an 
increased rating based on functional loss cannot be granted 
where a disability is rated at the maximum level provided by 
the diagnostic code under which it is rated, as is the 
veteran's situation.  There is no doubt that the veteran has 
functional impairment as a result of the gunshot wound to the 
left index finger.  He cannot make a fist and has decreased 
strength.  However, 10 percent is the maximum evaluation 
available under Diagnostic Code 5225. 

Although the Board sympathizes with the veteran's 
difficulties due to his residuals of the gunshot wound to the 
left index finger, the Board is constrained to abide by VA 
regulations.  The Secretary has determined that the maximum 
disability rating for ankylosis of the index finger is 10 
percent, and this evaluation encompasses a level of 
compensation for persistent symptoms due to this disorder, 
any functional loss that would result from this disorder, and 
for any impairment in earning capacity due to these symptoms 
and functional loss.  There is no higher schedular evaluation 
under this Diagnostic Code.  There are no other diagnostic 
codes potentially applicable to the veteran's service-
connected disorder.  The preponderance of the evidence being 
against the claim for an increased evaluation, the benefit of 
the doubt rule is not for application.

b.  Extra-schedular evaluation

There is no evidence indicating that the veteran has an 
"exceptional or unusual" left index finger disability.  He 
does not have any symptoms or impairment not contemplated by 
the rating schedule with regards to ankylosis of the index 
finger.  He has not required any periods of hospitalization 
for this disorder, nor has he required any extensive 
outpatient treatment for this particular condition.  There is 
no evidence in the claims file to suggest marked interference 
with employment as a result of the service-connected left 
index finger disorder that is in any way unusual or 
exceptional, such that the schedular criteria do not address 
it.  In fact, despite the in-service injury to the left index 
finger, the veteran was able to work productively and 
gainfully for many decades.  The veteran is right-handed 
dominant, and any functional impairment of the left hand 
would not, therefore, significantly affect his functional 
capabilities. 

The Board therefore agrees with the RO's conclusion that 
referral for extra-schedular consideration is not warranted 
in this case.  In the absence of any evidence that reflects 
that this disability is exceptional or unusual such that the 
regular schedular criteria are inadequate to rate it, 
referral for consideration of an extra-schedular rating is 
not in order.

B.  Claims for secondary service connection

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(1999).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (1999); Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. 
Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).  In Allen, the United States Court of Appeals 
for Veterans Claims (formerly the United States Court of 
Veterans Appeals) (Court) indicated that the term 
"disability" as used in 38 U.S.C.A. § 1110 "... refers to 
impairment of earning capacity, and that such definition 
mandates that any additional impairment of earning capacity 
resulting from an already service-connected condition, 
regardless of whether or not the additional impairment is 
itself a separate disease or injury caused by the service-
connected condition, shall be compensated.  The Court then 
concluded that "... pursuant to § 1110 and § 3.310(a), when 
aggravation of a veteran's non-service-connected condition is 
proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation."  
Id.

Thus, service connection on a secondary basis may be granted 
under one of two conditions.  The first is when the disorder 
is proximately due to or the result of a disorder of service 
origin.  In that case, all symptomatology resulting from the 
secondary disorder will be considered in rating the 
disability.  The second is when a service-connected 
disability aggravates a nonservice-connected disability.  In 
those cases, VA may only consider the degree of disability 
over and above the degree of disability prior to the 
aggravation.

A well-grounded claim for secondary service connection for a 
disorder must include medical evidence that a connection or 
relationship between the service-connected disorder and the 
new disorder is plausible.  Jones v. Brown, 7 Vet. App. 134, 
137 (1994).  Even if there is another plausible explanation 
for the origin of the new disorder, a claim for secondary 
service connection is well grounded if there is a plausible 
explanation, bolstered by sufficient medical evidence, of why 
the new disorder should be service connected.  Reiber v. 
Brown, 7 Vet. App. 513, 517 (1995).

The medical evidence shows that the veteran has various 
cardiovascular disorders, such as hypertension and coronary 
artery disease, and generalized peripheral vascular disease, 
such as bilateral carotid atherosclerosis and femoral-
popliteal occlusion.  He is also status post right retinal 
artery occlusion and has macular degeneration in the left eye 
that is age-related.  He is legally blind.

The veteran's claims for secondary service connection for 
cardiovascular disorders, hypertension, arteriosclerosis, and 
a bilateral eye disability are not well grounded because 
there is no medical evidence showing that a connection or 
relationship between the service-connected residuals of 
gunshot wound to the left leg and any of these disorders is 
plausible.  Bruce Hirschfeld, M.D., indicated in a 1996 
letter that the veteran had asked him to render an opinion as 
to the relationship between the in-service gunshot wound to 
the left leg and the current vascular disease.  Dr. 
Hirschfeld stated:  

[I]t is possible that the patient's 
arterial injuries were caused by the 
gunshot wound, though the fact that he 
has bilateral trifurcation disease and 
superficial femoral artery occlusions 
would also mean it is reasonable to 
assume that he may not have had a 
significant vascular injury previously 
and has peripheral vascular disease to 
account for these findings.

Dr. Hirschfeld's statement is insufficient to well ground 
these claims.  Dr. Hirschfeld did not definitively conclude 
that the veteran's current vascular disease is related to the 
in-service gunshot wound to the left leg.  This distinction 
is crucial.  Dr. Hirschfeld's statement amounted to no 
opinion at all, since he said two things are equally possible 
or reasonable.  When a medical professional is unable to 
provide a definite causal connection, the opinion on that 
issue constitutes "what may be characterized as 'non-
evidence.'"  See Perman v. Brown, 5 Vet. App. 237, 241 
(1993).  There is no indication in the veteran's service 
medical records or the reports of VA examinations conducted 
shortly after service that the gunshot wound to the left leg 
resulted in any artery damage.  The fact that he has 
generalized disease that has affected several arteries 
throughout his body, including both lower extremities, is 
important since the in-service gunshot wound only affected 
the left leg.

The veteran's contentions that his current cardiovascular 
disorders, hypertension, arteriosclerosis, and a bilateral 
eye disability are the result of the in-service gunshot wound 
to the left leg are not persuasive.  He cannot meet his 
initial burden under 38 U.S.C.A. § 5107(a) by simply 
presenting his own opinion.  He does not have the medical 
expertise to render a probative opinion as to medical 
causation.  See Edenfield v. Brown, 8 Vet. App. 384, 388 
(1995); Robinette v. Brown, 8 Vet. App. 69, 74 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

Until the veteran establishes a well-grounded claim, VA has 
no duty to assist him in developing facts pertinent to the 
claim, including providing him additional medical 
examinations at VA expense.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.326(a) (1999) (VA examination will be 
authorized where there is a well-grounded claim for 
compensation); see Morton v. West, 12 Vet. App. 477 (1999) 
(VA cannot assist a claimant in developing a claim that is 
not well grounded).

When a claimant refers to a specific source of evidence that 
could make his claim plausible, VA has a duty to inform him 
of the necessity to submit that evidence to complete his 
application for benefits.  See Epps v. Brown, 9 Vet. 
App. 341, 344-45 (1996), aff'd Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).  VA has no outstanding duty in this case to 
inform the veteran of the necessity to submit certain 
evidence to complete his application for VA benefits.  See 
38 U.S.C.A. § 5103(a) (West 1991).  There is no indication of 
any medical records that might well ground these claims.  The 
veteran has not alleged that any medical records exist that 
would contain medical opinions associating the current 
cardiovascular disorders, hypertension, arteriosclerosis, and 
a bilateral eye disability with his service-connected left 
leg condition.  

The presentation of a well-grounded claim is a threshold 
issue.  Therefore, since the veteran has failed to present 
competent medical evidence that his claims for service 
connection for cardiovascular disorders, hypertension, 
arteriosclerosis, and a bilateral eye disability are 
plausible, the claims must be denied as not well grounded.  
Dean v. Brown, 8 Vet. App. 449 (1995); Boeck v. Brown, 6 Vet. 
App. 14, 17 (1993).  There is no duty to assist further in 
the development of these claims, because such additional 
development would be futile.  See Murphy, 1 Vet. App. 78.


ORDER

Entitlement to a disability rating in excess of 30 percent 
for residuals of gunshot wound to the left leg, Muscle Group 
XII, with fractured tibia and muscle herniation, to include 
entitlement to an extra-schedular evaluation, is denied.

Entitlement to a disability rating in excess of 10 percent 
for residual deformity of left index finger with ankylosis, 
to include entitlement to an extra-schedular evaluation, is 
denied.

Entitlement to service connection for cardiovascular 
disorders, hypertension, arteriosclerosis, and a bilateral 
eye disability as secondary to service-connected residuals of 
gunshot wound to the left leg is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

